EXHIBIT 10.3

SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS

This Separation Agreement and Release of All Claims (“Agreement”) is made and
entered into by and between Robert H. Bucher (hereinafter “Employee”) and Adept
Technology, Inc. (hereinafter “Adept” or “the Company”). The separation program
contemplated by this Agreement supersedes any and all prior severance agreements
and programs, all of which are terminated and of no force and effect (to the
extent they existed), except as specified herein. Furthermore, nothing with
respect to this separation program shall restrict the rights of Adept to
implement a future reduction in force under any terms or separation program that
it deems appropriate.

WITNESSETH

WHEREAS, Employee has been employed at Adept and the Company has decided to
implement a reduction in force; and

WHEREAS, Employee does not have pending against Adept or any employee, agent,
officer, director, representative, supervisor, former supervisor, or owner of
Adept, or of any related entity or any employee, agent, officer, director,
representative, supervisor, former supervisor, or owner, of any related entity
(hereinafter referred to as Releasees) any claim, charge, or action in or with
any federal, state, or local court or administrative agency; and

WHEREAS, Employee and the Company desire to settle fully and finally all matters
between them, including, but in no way limited to, issues related to Employee’s
employment and separation of employment with the Company;

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, it is hereby agreed by and between the parties as follows:

1. Employment Termination Date.

Employee’s employment with Adept shall terminate on November 7, 2008.

 

1.



--------------------------------------------------------------------------------

2. Separation Payment and Equity Treatment.

a. Employee will receive wages due Employee as of Employee’s date of
termination, less withholdings and any other authorized deductions. Employee
will receive a check for this amount on Employee’s date of termination.

b. Employee will receive any unused and prorated vacation pay earned and accrued
as of Employee’s date of termination (which shall reflect the reduced term of
service which commenced pursuant to the September 2, 2008 Employment Letter
Agreement with the Company) less withholdings and any other authorized
deductions. Employee will receive a check for this amount on Employee’s date of
termination.

c. Upon condition that Employee signs this Agreement and returns the original
signed Agreement to the Company, and so long as Employee has not exercised the
right of revocation as described in paragraph 8(g) below, materially breached
this Agreement or otherwise engaged, directly or indirectly, in any investment
or activity in furtherance of an endeavor competitive to Adept, the Company will
provide Employee separation pay, to be paid in 15 bi-weekly payments starting
with December 12, 2008 through June 26, 2009, equal to $5,666.67 gross per
bi-weekly payment less appropriate withholdings and any other authorized
deductions.

d. So long as Employee has not exercised the right of revocation as described in
paragraph 8(g) below, or obtained alternative employment or paid consulting
engagement as provided in f. below, or materially breached this Agreement, Adept
will continue medical, dental, vision service plan, and United Behavioral Health
(Employee Assistance Program) insurance at the Company’s expense through
Consolidated Omnibus Budget Reconciliation Act of 1985 “COBRA” from the date of
termination until June 30, 2009. The Employee may continue at his own expense
starting July 1, 2009 through the end of the COBRA continuation period.

e. The Company will also provide to Employee reimbursement for the actual
incurred cost of a one way airline coach ticket for Employee to move to his
former country of residence purchased by Employee by December 7, 2008. To claim
reimbursement, Employee will furnish to Sue Carlson Lim, Human Resources
Director, with a copy of the paid and confirmed airline reservation by
December 7, 2008 with a certification that such flight is for the purposes of
Employee’s move back to Canada.

 

2.



--------------------------------------------------------------------------------

f. Employee’s right to the benefits under sub paragraph (d) above shall cease
immediately upon the first day of employment or engagement as a consultant with
any person or entity. Employee shall provide written notification to Sue Carlson
Lim, Adept Human Resources Director, of any such employment or engagement as
promptly as practicable but no later than three business days thereafter.
Failure of Employee to provide this notice timely shall constitute a material
breach of this Agreement.

g. Provided that Employee signs and delivers to the Company this Agreement (and
thereafter does not revoke) and subject to the conditions of this subparagraph
(g), (i) the vesting of Employee’s shares of restricted stock granted in
September 2008 pursuant to the 2005 Equity Incentive Plan shall be accelerated
and the restrictions to which such shares are subject to shall lapse on and as
of January 1, 2009, (ii) Employee’s stock options shall continue to vest
according to the existing vesting schedule of such options (without regard to
termination of employment) until June 30, 2009, and (iii) Employee’s stock
options shall be exercisable by Employee until the earlier of (A) the ten-year
expiration date of such options and (B) June 30, 2010 (without regard to
termination of employment). Any other shares of restricted stock and stock
options that are not vested and exercisable on the date of termination or as
provided under this Agreement shall be forfeited and/or terminated per the
applicable terms thereof. Employee hereby acknowledges and agrees that (x) the
extension pursuant to this subparagraph (g) of the exercise period of incentive
stock options held by him will cause such incentive stock options to cease to be
qualified as such, and such options will thereafter be treated as non-qualified
stock options for all purposes, including tax purposes, and (y) Employee shall
have the sole responsibility for additional payments, tax or otherwise, owed by
him as a result of such options ceasing to qualify as incentive stock options
and all such payment relating to the acceleration of vesting of the shares of
restricted stock described above. Notwithstanding the foregoing, in the event
Employee revokes this Agreement, or materially breaches any of his obligations
under this Agreement, or has otherwise engaged,

 

3.



--------------------------------------------------------------------------------

directly or indirectly, in any investment or activity in furtherance of an
endeavor competitive to Adept, on or prior to June 30, 2009, then, in addition
to all other remedies at law available to the Company, the vesting and the
exercise period for Employee’s stock options shall automatically end, and all
such stock options shall terminate, one day after the Employee’s breach of this
Agreement as determined by the Company. The provisions of this Paragraph 2(g)
hereby amend the applicable restricted stock and option grant agreements between
the Company and Employee to give effect to the provisions of this Agreement.

h. Employee acknowledges and agrees that Adept has made no representations
regarding the tax consequences of any amounts received by Employee pursuant to
this Agreement, has recommended that Employee seek the independent advice of
Employee’s tax advisor and legal counsel, and Employee agrees to indemnify the
Company for any amounts that may be deemed subject to withholding tax which were
not withheld from these amounts.

3. Total Monetary Compensation and Consideration.

a. Employee agrees that the separation pay described in paragraph 2.c. above
shall constitute the entire amount of monetary consideration provided to
Employee under this Agreement, that Employee is not entitled to this
consideration if Employee does not sign this Agreement and that Employee will
not seek any further compensation for any other claimed damages, costs or
attorneys’ fees in connection with Employee’s employment with the Company,
termination from employment with the Company or any other matter encompassed by
this Agreement. Employee acknowledges and agrees that, as of the date Employee
executes this Agreement, Employee has been fully paid all amounts, if any, due
Employee under federal and state law and Adept policies and procedures.

b. Employee will not be eligible for any cash or equity consideration payable to
directors for service as a member of the Board of Directors for the term ending
with the 2009 Annual Meeting of Stockholders. Reimbursement of expenses shall be
solely as provided pursuant to the compensation policy of the Board of Directors
for reimbursement of reasonable expenses incurred in connection with attendance
at in-person meetings of the Board of Directors.

 

4.



--------------------------------------------------------------------------------

4. No Admissions.

This Agreement and compliance with this Agreement shall not be construed as an
admission by the Company or by any Releasees of any liability whatsoever, or as
an admission by Adept or by any Releasees of any violation of the rights of
Employee or any person, violation of any order, law, statute, duty or contract
whatsoever with respect to Employee or any person. Adept and Releasees
specifically disclaim any liability to Employee or any other person for any
alleged violation of rights of Employee or any person, or for any alleged
violation of any order, law, statute, duty or contract on the part of Adept
and/or of any Releasees.

5. No Claims.

Employee represents that neither Employee nor anyone acting through or by
Employee nor any spouse, significant other, heir, offspring, representative,
agent, executor, assign, or successor (hereinafter referred to as Releasors) has
filed any complaints, claims, or actions against Adept or against any Releasee
with any state, federal, or local agency or court arising out of and/or
pertaining to Employee’s employment and/or the cessation thereof and Employee
agrees that Employee will not do so at any time hereafter, and that if any
agency or court assumes jurisdiction of any complaint, claim or action against
Adept or against any Releasee, Employee will direct that agency or court to
withdraw from or dismiss with prejudice the matter.

6. Confidentiality.

Employee agrees that Employee and all Releasors (including, but not limited to,
family members or a significant other) will keep the fact, terms, and amount of
this Agreement completely confidential and that neither Employee nor any
Releasor will hereafter disclose any information concerning this Agreement to
anyone, provided that any party hereto may make such disclosures as are required
by law and as are necessary for legitimate law enforcement or compliance
purposes, including requirements pursuant to applicable laws and stock exchange
listing agreements. The parties further agree that this Agreement may be pleaded
as a full and complete defense to any subsequent action or other proceeding
arising out of, or relating to, or having anything to do with any and all of the
claims, counterclaims, contingents, issues, defenses, or other matters capable
of being alleged by Employee, Releasors, or any employee or former employee of
Adept.

 

5.



--------------------------------------------------------------------------------

7. Release of Claims.

Employee hereby waives all rights under Section 1542 of the Civil Code of the
State of California. Section 1542 provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Notwithstanding the provisions of Section 1542 of the Civil Code of the State of
California, Employee hereby irrevocably and unconditionally releases and forever
discharges the Company, and each and all Releasees and their related entities
and each and all of their owners, officers, directors, employees, agents and
representatives and their predecessors, successors and assigns and all persons
acting by, through, under or in concert with any of them from any and all
charges, complaints, rights, claims, damages and liabilities of any kind or
nature whatsoever, known or unknown, suspected or unsuspected (hereinafter
referred to as “claims”) which Employee at any time heretofore had or claimed to
have or which Employee may have or claim to have regarding events that have
occurred as of the date of this Agreement, including, without limitation, any
and all claims related or in any manner incidental to Employee’s employment or
termination from employment with the Company. It is expressly understood by
Employee that among the various rights and claims being waived in this release
are those arising under federal and state equal employment laws including the
Age Discrimination in Employment Act of 1967, the United States and California
Constitutions, California common law, Title VII of the Civil Rights Act of 1964,
the Civil Rights Acts of 1866 and 1991, the Americans with Disabilities Act,
state and federal Family Leave Acts, the California Fair Employment and Housing
Act, the California Labor Code, the Fair Labor Standards Act, the Employee
Retirement Income Security Act, and any and all federal and state executive
orders and other statutes and regulations.

 

6.



--------------------------------------------------------------------------------

The parties understand the word “claims” to include all actions, claims, causes
of action, and grievances, whether actual or potential, known or unknown, and
specifically but not exclusively all claims arising out of Employee’s employment
with Adept and the cessation of his or her employment, including, but not
limited to, any alleged breach of obligation, covenant or duty arising in
contract and/or in tort; any alleged employment discrimination or other unlawful
discriminatory act, including, without limitation, any claim of discrimination
under California’s workers’ compensation laws; and any other claim or cause of
action regardless of the forum in which it may be brought, including, without
limitation, claims under the United States Constitution, the California
Constitution, California common law, Title VII of the Civil Rights of 1964, the
Age Discrimination in Employment Act of 1967, the Civil Rights Acts of 1866 and
1991, the Employee Retirement Income Security Act, the Americans With
Disabilities Act, the California Fair Employment and Housing Act, the California
Labor Code, the Fair Labor Standards Act, state and federal Family Leave Acts,
the California Workers’ Compensation Act, and any and all federal or state
executive orders and other statutes or regulations. All such claims (including
related attorneys’ fees and costs) are forever barred by this Agreement.

8. Knowing And Voluntary Release.

Employee understands and agrees that Employee:

a. Is entitled to a full forty-five (45) days within which to consider this
Agreement before executing it;

b. Has carefully read and fully understands all of the provisions of this
Agreement;

c. Is, through this Agreement, releasing the Company and any and all Releasees,
their related entities and each and all of their owners, officers, directors,
employees, agents and representatives, of any and all claims Employee may have
against them including but not limited to any claims of age or other
discrimination;

d. Knowingly and voluntarily agrees to all of the terms set forth in this
Agreement;

 

7.



--------------------------------------------------------------------------------

e. Knowingly and voluntarily intends to be legally bound by this Agreement;

f. Was advised and hereby is further advised in writing to consider the terms of
this Agreement and consult with an attorney of Employee’s choice prior to
executing this Agreement;

g. Has a full seven (7) days following the execution of this Agreement to revoke
this Agreement by providing written notice of such revocation to Sue Carlson
Lim, the Company’s Human Resources Director, and has been advised and hereby is
further advised in writing that this Agreement shall not become effective or
enforceable until this revocation period has expired without Employee exercising
Employee’s right of revocation; and

h. Understands that rights or claims under the Age Discrimination in Employment
Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date this
Agreement is executed are not waived.

9. No Reliance Upon Representation.

Employee hereby represents and acknowledges that in executing this Agreement,
Employee does not rely and has not relied upon any representations or statements
made by any of the parties or by any of the parties’ agents, attorneys or
representatives with regard to the subject matter, basis or effect of this
Agreement or otherwise, other than as specifically stated in this written
Agreement.

10. References.

Adept represents that, upon any inquiry concerning Employee’s employment, it
will disclose the following information: the position Employee held, the duties
in that position, and the length of employment. No other information will be
disclosed unless Employee authorizes the release of such information.

 

8.



--------------------------------------------------------------------------------

11. Future Employment.

Nothing in this Agreement shall prohibit Employee from re-applying with the
Company or any Releasee for any future position for which he/ she is qualified
that becomes available within the Company or any Releasee. However, the Company
and Releasees do not warrant or in any way whatsoever make any express or
implied promise or representation that Employee’s former employment with Company
will entitle him/her to preferential treatment in consideration of such
application. Furthermore, Employee expressly acknowledges that he/she is not
entitled to, nor does he/she expect any such preferential treatment.

12. Non-Disparagement.

Employee agrees not to make any statements about Company or take any action
which could be detrimental to Adept and any Releasee, or their related entities
or their services.

13. Trade Secrets; Code of Business Conduct.

a. In addition to Employee’s obligations pursuant to the Adept Technology, Inc.
Proprietary Information Agreement, which remains in full force and effect after
the termination date pursuant to its terms, Employee agrees to keep confidential
and not to, directly or indirectly, unless (1) the Company gives prior written
consent, or (2) such information or trade secrets become known to the public
prior to such use or disclosure through no fault of Employee: (A) disclose,
divulge, furnish, release or otherwise make available to any person, firm,
company or other party confidential information or trade secrets relating to the
business affairs of Adept or acquired during and through his employment with
Adept; (B) individually or jointly with any other person, entity or enterprise,
employ or cause to be employed or otherwise used for any purpose other than
directly for the benefit of the Company in connection with Employee’s service as
a director of the Company, any confidential information or trade secrets of the
Company; and (C) publish, deliver or commit to be published or delivered any
copies, computer data, computer programs, source code, abstracts, or summaries
of any files, records, documents, plans, lists and similar items related to the
business of the Company, whether prepared by Employee or otherwise coming into
Employee’s possession. Without limiting the foregoing, “confidential
information” includes, but is not limited to, information regarding the
Company’s customers, contracts, vendors, employees and any information which
Employee obtained in the course of his duties on behalf of the Company which is
not generally known to the public.

 

9.



--------------------------------------------------------------------------------

b. During Employee’s service as a director of the Company, Employee acknowledges
and agreement that Employee shall remain subject to the terms of the Adept
Proprietary Agreement and Code of Business Conduct as adopted by the Company and
as amended from time to time.

c. The violation of the provisions of Paragraph 12 and 13, including the
agreements and codes referenced herein, shall be a material breach of this
Agreement. The remedies provided in this Agreement for such violations shall not
be exclusive and shall be in addition to any remedies of the Company at law or
otherwise.

14. Arbitration.

THE PARTIES EXPRESSLY AGREE THAT ARBITRATION SHALL BE THE EXCLUSIVE, FINAL AND
BINDING REMEDY FOR ANY DISPUTE INVOLVING OR RELATED TO AN ALLEGED BREACH OF THIS
AGREEMENT, AND HEREBY EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A COURT
TRIAL OR A JURY TRIAL OF ANY SUCH DISPUTE.

a. Arbitration shall be the exclusive remedy for any dispute arising out of or
related to the employer/employee relationship or the interpretation of this
Agreement. The purpose of this Arbitration Agreement is to encourage the speedy,
cost-effective resolution of any disputes between the parties concerning any of
the terms, conditions or benefits of employment and termination of the
employment relationship. Both Employee and Adept shall be required to submit any
such dispute(s) to binding arbitration before a neutral Arbitrator. Nothing in
this Agreement shall prevent the parties from agreeing voluntarily to submit the
dispute to mediation. However, if the dispute is not resolved through mediation
or otherwise, it shall be submitted to binding arbitration. The parties shall
select the Arbitrator by mutual agreement. Nothing in this agreement restricts
the employee from exercising statutory rights to seek assistance through resort
to the Department of Fair Employment and Housing or Equal Employment Opportunity
Commission.

 

10.



--------------------------------------------------------------------------------

b. A request for arbitration must be submitted within the appropriate statute of
limitations period under governing law.

c. In the event that a dispute arises, both Employee and Adept shall have the
right to conduct normal civil discovery, including the taking of depositions,
prior to the arbitration hearing.

d. Both Employee and Adept agree that if an arbitration is held, each party
shall pay the fees for his own attorneys, subject to any remedies to which that
party may later be entitled; however, Adept in all cases shall pay the
Arbitrator’s fee. The Arbitrator shall be empowered to award either party any
remedy at law or in equity that the party would otherwise have been entitled to
had the matter been litigated in court, including, but not limited to, general,
special, and punitive damages, injunctive relief, costs and attorney fees;
provided, however, that the authority to award any remedy is subject to whatever
limitations, if any, exist in the applicable law on such remedies. The
Arbitrator shall issue a decision or award in writing, stating the essential
findings of fact and conclusions of law. The Arbitrator shall have no
jurisdiction to issue any award contrary to or inconsistent with the law,
including the statute at issue.

e. Following the evidentiary portion of an arbitration hearing, either party
shall have the right to prepare and file with the Arbitrator a post-hearing
brief not to exceed twenty-five (25) pages in length. Any such brief shall be
served on the Arbitrator and the other party within thirty (30) days of the
close of the evidentiary portion of the hearing, unless the parties agree to
some other time period. The Arbitrator shall have the authority to grant an
extension or to increase the page limitation set forth above upon the request of
any party for good cause shown.

f. Should any part of this Paragraph be declared by a court of competent
jurisdiction to be invalid, unlawful or otherwise unenforceable, the remaining
parts shall not be affected thereby, and the parties shall arbitrate their
dispute without reference to or reliance upon the invalid, unlawful or
unenforceable part of the Agreement.

 

11.



--------------------------------------------------------------------------------

g. This Agreement is the full and complete Agreement of the parties relating to
resolution of disputes arising out of or related to the employer/employee
relationship and/or this Agreement. This Agreement may not be modified except by
the parties in writing.

15. Binding Effect Of Agreement.

This Agreement shall be binding upon Employee, and upon Employee’s heirs,
administrators, representatives, executors, successors and assigns, and shall
inure to the benefit of the Company and Releasees and their related entities,
and each and all of their owners, officers, directors, employees, agents,
representatives, and to their heirs, administrators, executors, successors and
assigns. Employee expressly warrants that Employee has not transferred to any
person or entity any rights, causes of action or claims released in this
Agreement.

16. Severability.

Should any provision of this Agreement be declared or be determined by any court
of competent jurisdiction to be illegal, invalid, or unenforceable, the
legality, validity, and enforceability of the remaining parts, terms, or
provisions shall not be affected thereby, and said illegal, unenforceable, or
invalid part, term, or provision shall be deemed not to be a part of this
Agreement.

17. Interpretation.

This Agreement shall be interpreted in accordance with the plain meaning of its
terms and not strictly for or against any of the parties hereto. Each party has
had a full and complete opportunity to review this Agreement, and make
suggestions or changes, as has counsel for each party. Accordingly, each party
understands that this Agreement is deemed to have been drafted jointly by the
parties, and the parties agree that the common law principles of construing
ambiguities against the drafter shall have no application.

 

12.



--------------------------------------------------------------------------------

18. Consequences of Breach.

If Employee breaks said promises as set forth in this Agreement by filing a
lawsuit or other complaint or charge based on claims that the Employee has
released, or by not having a claim made on Employee’s behalf by a class-type
action dismissed, as to any person or entity, Employee will pay that person’s or
entity’s reasonable attorneys’ fees and all other costs incurred in defending
against the Employee’s claim.

19. Governing Law/Enforceability.

California law shall govern this Agreement. The parties understand and agree
that this Agreement is fully enforceable, including without limitation pursuant
to California Code of Civil Procedure Section 664.6. The parties agree not to
challenge this Agreement as illegal, invalid, or unenforceable.

20. Execution in Counterparts and by Facsimile.

This Agreement may be executed in one or more counterparts, all of which shall
constitute one and the same document. Counterparts may be exchanged by
facsimile. Each counterpart, whether an original signature or a facsimile copy,
shall be deemed an original as against any party who signed it.

21. Entire Agreement.

This Agreement sets forth the entire agreement between the parties hereto and
fully supersedes any and all prior negotiations, agreements or understandings,
written or oral, between the parties pertaining to the subject matter of this
Agreement, including the Employment Letter Agreements dated on or about
November 4, 2003 and September 2, 2008. For purposes of clarification, this
Agreement does not terminate the obligations of Employee pursuant to the Adept
Proprietary Information Agreement dated November 4, 2003 or the other codes and
instruments referenced in Paragraph of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

13.



--------------------------------------------------------------------------------

I HAVE COMPLETELY AND CAREFULLY READ THE FOREGOING, INCLUDING THE WAIVER AND
RELEASE OF CLAIMS SET FORTH ABOVE, I FULLY UNDERSTAND THAT, TO THE EXTENT I HAVE
ANY CLAIMS COVERED BY THIS WAIVER AND RELEASE, I WILL BE WAIVING AND RELEASING
POTENTIALLY VALUABLE LEGAL RIGHTS BY SIGNING THIS AGREEMENT, I ACKNOWLEDGE THAT
I HAVE BEEN ADVISED TO DISCUSS THIS AGREEMENT AND THE WAIVER AND RELEASE OF
CLAIMS WITH A LAWYER, AND I FULLY UNDERSTAND AND VOLUNTARILY AGREE TO ITS TERMS.

 

Dated: December 15, 2008     ADEPT TECHNOLOGY, INC.     By:    /s/ John D.
Dulchinos      

John D. Dulchinos

President and Chief Executive Officer

Dated: December 11, 2008     /s/ Robert H. Bucher         Employee Signature    
        Robert H. Bucher       Employee Printed Name

 

14.